Riely, J.,
dissenting.
In addition to what I have said in the case of Pokey Barnes, I desire to add that in this case the order of the trial court recites that “ the jury sworn on yesterday to try this case appeared in court, according to their adjournment, in custody of the sheriff of this court.” I think that it is a fair and reasonable presumption, from this, that the jury were duly placed by the court, at the adjournment on the evening before, in the custody of the sheriff. How else would they, or could they, be the next morning in his custody?